IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                 Docket Nos. 40447 & 40448

STATE OF IDAHO,                                 )     2013 Unpublished Opinion No. 523
                                                )
       Plaintiff-Respondent,                    )     Filed: June 4, 2013
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
SCOTT HOWARD MANN,                              )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Sixth Judicial District, State of Idaho,
       Bannock County. Hon. Stephen S. Dunn, District Judge.

       Orders denying I.C.R. 35 motions for reduction of sentences, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Ben P. McGreevy, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                    Before GUTIERREZ, Chief Judge; GRATTON, Judge;
                                and MELANSON, Judge

PER CURIAM
       In Docket No. 40447, Scott Howard Mann pled guilty to possession of a controlled
substance. I.C. § 37-2732(c)(1). Mann was accepted to participate in the drug court program,
but was later terminated from the program. The district court sentenced Mann to a unified term
of six years, with a minimum period of confinement of three years, but retained jurisdiction.
Following completion of his rider, the district court suspended Mann’s sentence and placed him
on probation.
       In Docket No. 40448, Mann pled guilty to one count of burglary. I.C. § 18-1401. The
district court sentenced Mann to a unified term of six years, with a minimum period of
confinement of three years. Mann also admitted to violating the terms of his probation in Docket
No. 40447, and the district court revoked probation and ordered execution of Mann’s sentence.

                                               1
The district court ordered that Mann’s sentences would run concurrently. The district court,
however, retained jurisdiction in both cases and Mann was sent to participate in the rider
program. The district court thereafter suspended Mann’s sentences and placed him on probation.
       Mann again admitted to violating the terms of his probation. The district court revoked
probation and ordered execution of Mann’s sentences in both cases. Mann filed I.C.R 35
motions, which the district court denied. Mann appeals.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including the new information submitted with Mann’s Rule 35 motions, we conclude no
abuse of discretion has been shown. Therefore, the district court’s orders denying Mann’s
Rule 35 motions are affirmed.




                                               2